EXHIBIT 10.40
MODIFICATION AGREEMENT No. 4 TO
 PROMISSORY NOTES
 
This MODIFICATION AGREEMENT is made as of December 31, 2015 between Infinite
Group, Inc., a Delaware corporation with offices at 80 Office Park Way,
Pittsford, NY 14534 (“Borrower”) and Allan Robbins, an individual residing at 44
Hampstead Drive, Webster, NY 14580 (“Lender”).
 
WHEREAS, the Lender is the holder of Convertible Promissory Notes issued by the
Borrower to the Lender, as described in more detail in the attached Schedule A
to Modification Agreement No. 3 to Promissory Notes and having an aggregate
principal balance of $264,000 at December 31, 2015 (collectively, the Notes);
and
 
WHEREAS, the parties desire to modify the terms and conditions of the Notes as
follows:
 
NOW, THEREFORE, the parties agree as follows:
 
1)
The Note is modified to provide that the time at which the entire principal
balance and accrued and unpaid interest shall be due and payable is January 1,
2017.
 
2)
Except as modified by this Agreement, all of the terms, covenants and conditions
of the Notes shall remain the same.
 
In witness whereof, Borrower and Lender have executed this Agreement under the
day and year first written above.
 
INFINITE GROUP, INC.
 
 
__/s/ James Villa____________________________
By: James Villa, Chief Executive Officer and President
 
 
 
_/s/ Allan Robbins________________________________
By: Allan Robbins
 
 
